DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 6/6/19 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Specifically, a legible copy (i.e., English language translation) of Non-Patent Literature Document #2 and 3 has not been filed.  It has been placed in the application file, but the information referred to therein indicated by strikethrough has not been considered.
Claim Rejections - 35 USC § 112
35 USC 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 1 recite(s) the limitation "the voice data".  There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 1 recite(s) the limitation "analyzing” without defining what constitutes said analyzing.  This is a term which could have an infinite number of meanings, and is not further defined in the claims with any further specificity.  Therefore, the metes and bounds of the claimed invention are not sufficiently defined by the claim.  Thus, claim 1 and the dependent claims thereof based on their incorporation by reference are indefinite.
Claim(s) 1 recite(s) several limitations which are preceded by the phrase "for example".  It is unclear whether the terms that follow are required elements of the claim based on this phrase preceding it, which appears to merely be representative but not required by the claim.  Thus, claim 1 and the dependent claims thereof based on their incorporation by reference are indefinite.
Claim(s) 2, 3, 5, and 14 recite(s) several limitations which are preceded by the phrase "can be". It is unclear whether the terms that follow are required elements of the claim based on this phrase preceding it, which appears to merely be representative but not required by the claim.  Thus, claim 2, 3, 5, and 14 and the dependent claims thereof based on their incorporation by reference are indefinite.
Claim(s) 11 recite(s) the limitation "the evaluations are usually given by the student over the Internet teaching platform". It is unclear whether this limitation is required by the claim because the phrase “are usually given” which appears to signify it is not always given, and thus not always required.  Thus, claim 11 and the dependent claims thereof based on their incorporation by reference are indefinite.
Claim(s) 12 recite(s) the limitation "a vocal unit that meets the condition as to-be- evaluated content". The term “vocal unit” is an ambiguous term which does not have a plain and customary meaning.  Nor is the term defined in the claim with any further specificity beyond identifying it by name alone.  Thus, claim 12 and the dependent claims thereof based on their incorporation by reference are indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 = YES: The claimed invention is to a following system (interpreted as a product or manufacture), and thus fall under one of the four statutory categories. 
STEP 2A, Prong 1 = YES: The claim(s) recite(s) steps which fall under the mental process and mathematical concept judicial groupings.  
The mental steps include:  a following teaching system having a voice evaluation function comprising: collecting standard class teaching data of a 10standard teacher, and processing the standard class teaching data in segments, for example, in a pre-class test stage, a class lecturing stage and an in-class practice stage (which is interpreted as an optional limitation not required by the claim based on the word “for example” preceding it), wherein each of the stages is identified and distinguished by using information about a time identifier, and the information about a time identifier is 15saved together with the class teaching data so as to constitute standard teaching recorded and broadcast data, thereby forming a standard teaching recorded and broadcast course; collecting following class teaching data of a following teacher, analyzing pre-class test result data of the following class teaching data in real time, comparing the results analyzed in real time with corresponding data of the standard teaching recorded and broadcast data, setting a suggested lecturing time for a class lecturing stage of the following teacher according to a comparison result, and recording the suggested lecturing time and an 25actual lecturing time, wherein the suggested lecturing time and the actual lecturing time are saved together with the class teaching data so as to constitute following teaching recorded and broadcast data, thereby forming a following teaching recorded and broadcast course, and the following teaching recorded and broadcast data comprises the voice data of the following teacher;  30 analyzing the following teaching recorded and broadcast data ex post facto, comparing same with the standard teaching recorded 36Attorney Docket no. 23000.020USN and broadcast data in segments, including the comparison between the suggested lecturing time and the actual lecturing time in each of the stages, and the comparison of information about voice text in each of the stages, and synchronously [presenting] the following teaching recorded and broadcast course and the standard teaching 5recorded and broadcast course and [presenting] same to the following teacher; and comparing a teaching voice of the following teacher with a standard teaching voice and marking a comparison result on voice text of the following teacher; dividing knowledge points of a class syllabus of each course, generating keywords by using the knowledge points as data items and according to the knowledge points, establishing a correlation between the 15keywords and the knowledge points, and establishing, on the basis of the data items and according to the comparison of information about attributes between exercises in a pre-class test and exercises in in-class practice, an association relationship, which takes the knowledge points as associated points, among various types of data, thereby constructing a relational database;  20 collecting the standard class teaching data, wherein image data, audio data and motion data can be collected, and the data can be respectively saved and can be time stamped by a time stamp; performing real-time analysis on test results of a basic knowledge test conducted by a student after the start of class teaching and before the class lecturing stage, so as to form pre-class test result analysis data; performing real-time analysis on test results of an in-class practice test conducted by a student before the 37Attorney Docket no. 23000.020USN end of class teaching and after the class lecturing stage, so as to form in-class practice result analysis data; and converting audio data of the class teaching data into information about voice text, and counting word frequency numbers of keywords in information about standard voice text corresponding to each of the knowledge points; wherein the information about standard voice text comprises information about a time 10stamp of the audio data, such that a correlation between voice text and the audio data can be established based on the information about a time stamp, and thus the information about standard voice text can be displayed in the form of subtitles when the standard teaching recorded and broadcast course is played back on-demand; wherein the division of the knowledge points comprises three steps: step I: dividing the class syllabus into basic knowledge and newly lectured knowledge to serve as a first-level data item; step II: further dividing the basic knowledge into several basic knowledge points, 20and further dividing the newly lectured knowledge into several newly lectured knowledge points to serve as a second-level data item; and step III: based on the association relationship between the basic knowledge points and the newly lectured knowledge points, further improving the data structure of the relational database; retrieving the relational database at the beginning of following class teaching;  38Attorney Docket no. 23000.020USN collecting the following class teaching data, wherein image data, audio data and motion data are collected, and the data can be respectively saved and can be time stamped by a time stamp; performing real-time analysis on test results of a basic knowledge test conducted by a student after the start of following class teaching and before a following class lecturing stage so as to 10form pre-class test result analysis data, comparing the pre-class test analysis result with a pre-class test analysis result of a standard course, providing, to the following teacher, the student's master of the basic knowledge points as well as the difference between the student and a student in a standard class, and giving a suggested lecturing time concerning the knowledge points according to the difference and information 15about an association of the knowledge points in the relational database in conjunction with a lecturing time for the knowledge points in standard class; and performing real-time analysis on test results of an in-class practice test conducted by a student before the end of class teaching and after the class lecturing stage, so as to form in-class practice 20result analysis data; wherein the exercises in the pre-class test and the exercises in the in-class practice are consistent with the corresponding exercises in standard teaching; wherein after the giving of the suggested lecturing time, information about a time prompt is generated and presented, making it convenient for the following teacher to control the teaching progress in class lecturing; converting audio data of the following teaching recorded and broadcast data into information about voice text, and counting word frequency numbers of 5keywords in information about following voice text corresponding to each of the knowledge points, wherein the keywords are consistent with keywords in a standard course; performing comparative analysis on the word frequency numbers of the keywords corresponding to each of the knowledge points 10in the information about standard voice text and the word frequency numbers of the keywords corresponding to each of the knowledge points in the information about following voice text, so as to determine the similarity between the information about following voice text and the information about standard voice text; and simultaneously presenting, to the 15following teacher, the recorded following teaching course and a standard teaching course, [side-by-side], thereby realizing intuitive comparison; the comparison of the pre-class test analysis results, the comparison between the suggested lecturing time and the actual lecturing time, the comparison of similarity between the information about following voice text and the information 25about standard voice text, and/or the comparison of in-class practice test results; giving, during [side-by-side] 30comparison presentation, information about an evaluation and an improvement suggestion for each of the stages during following teaching according to the 40Attorney Docket no. 23000.020USN knowledge point-based association relationship, which is determined according to the relational database, among various types of data in conjunction with the comparison results; acquiring voice data of the following teacher from the following teaching recorded and broadcast data; performing basic voice segment division on the voice data, so as to obtain a voice unit sequence of the voice data; performing feature extraction on the voice unit sequence, so as to acquire a temperament feature of the 10voice unit sequence; performing feature calculation on the extracted temperament feature, and using, if a calculation result satisfies a predetermined condition, a vocal unit that meets the condition as to-be-evaluated content;  15acquiring a temperament feature of the to-be-evaluated content, and performing comparison and analysis on the temperament feature and a standard teaching voice; and marking a voice evaluation 20result on voice text of the following teacher and providing same to the following teacher; recognizing and converting the 25voice data of the following teacher into information about voice text, and then generating a standard teaching voice of the following teacher by using a standard pronunciation database according to the information about voice text.  
The claim also recites mathematical concepts including mathematical calculations comprising: calculating a following coefficient for each following teaching, and making multiple following coefficients in a certain period into a following coefficient change curve and presenting same to the following 10teacher, wherein the formula for calculating the following coefficient is: 
    PNG
    media_image1.png
    48
    527
    media_image1.png
    Greyscale
 where STi represents a suggested lecturing time of a knowledge point i, PTi represents an actual lecturing time of the knowledge point i, i=1, 2...n, n being a positive integer 15and used for representing the number of knowledge points, and 
    PNG
    media_image2.png
    28
    18
    media_image2.png
    Greyscale
 represents a weight coefficient for an ith knowledge point, where 
    PNG
    media_image2.png
    28
    18
    media_image2.png
    Greyscale
1 + ...+ 
    PNG
    media_image2.png
    28
    18
    media_image2.png
    Greyscale
 i =1; E1 represents evaluation data for the teaching of the following teacher, E2 represents evaluation data for the teaching of the standard teacher, and the two pieces 20of evaluation data adopt the same standard; S1 represents an average score for all in-class practice in a following class, and S2 represents an average score for all in-class practice in a standard class; and a, (
    PNG
    media_image3.png
    16
    13
    media_image3.png
    Greyscale
, 
    PNG
    media_image2.png
    28
    18
    media_image2.png
    Greyscale
, 
    PNG
    media_image4.png
    20
    13
    media_image4.png
    Greyscale
 are used as balance coefficients, 
    PNG
    media_image3.png
    16
    13
    media_image3.png
    Greyscale
 + 
    PNG
    media_image2.png
    28
    18
    media_image2.png
    Greyscale
 + 
    PNG
    media_image4.png
    20
    13
    media_image4.png
    Greyscale
 = 1, the value of 
    PNG
    media_image3.png
    16
    13
    media_image3.png
    Greyscale
 is 0.30 - 0.50, the value of 
    PNG
    media_image2.png
    28
    18
    media_image2.png
    Greyscale
 is 0.10 - 0.30, and the value of 
    PNG
    media_image4.png
    20
    13
    media_image4.png
    Greyscale
 is 0.20 - 0.40.  The grouping of “mathematical concepts” in the 2019 PEG includes “mathematical calculations” as an exemplar of an abstract idea. 2019 PEG Section I, 84 Fed. Reg. at 52. Thus, these limitations which expressly recite a mathematical calculation fall into the “mathematical concept” grouping of abstract ideas.
Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited mental steps and mathematical calculations above, the use of such physical aid does not negate the mental or mathematical nature of these limitations. Therefore, the claims recite an abstract idea.
STEP 2A, Prong 2 = NO: This judicial exception is not integrated into a practical application because the additional elements (i.e., the claimed following teaching system being based on an Internet teaching platform, the evaluations are usually given by the student over the Internet teaching platform or performing the steps identified as the abstract idea above over a student terminal or on a teacher terminal,  and the Internet teaching platform having a class teaching recording function; defining the following teaching system as comprising the following units: a standard course forming unit, a following teaching recording unit, a following teaching analysis unit, a following voice evaluation unit, a standard teaching recording unit, a pre-class test analysis unit, 30an in-class practice analysis unit, a voice recognition and conversion unit, a following teaching data collection unit, a pre-class test comparison unit, an in-class practice analysis unit, a relational data construction unit, a relational data invoking unit, a text similarity analysis unit, a split-screen comparison presentation unit, an improvement suggestion generation unit, a following degree calculation unit, an input voice acquisition unit, a voice segment division unit, a temperament feature acquisition unit, a to-be-evaluated 41Attorney Docket no. 23000.020USN content determination unit, a standard voice generation unit, a voice comparison and analysis unit, and a comparison result generation unit, a standard teaching recording and broadcasting system of the Internet teaching platform, a following teaching recording and broadcasting 20system of the Internet teaching platform, and a voice recognition and conversion unit for performing the steps identified as the judicial exception above; outputting information including playing back, displaying, or presenting the content identified as the judicial exception above including in the manner of double-window or multi-window on the same screen or in the manner of multi-screen synchronous display; collecting information identified as part of the judicial exception above including using a teaching recording device, an image collection device, an audio collection device, a motion collection device; storing data identified as part of the judicial exception as in the form of data 25streams; converting audio data of the class teaching data into information about voice text by using a voice recognition 5technology; the recited benefit or advantage to provide data support for the following 30execution of unit functions which as provided above merely identify a generic “unit” to perform the steps identified as the judicial exception above) are recited so generically by identifying various “units” or by some generic feature in conjunction with a result to be achieved that they represent no more than mere instructions to apply the judicial exceptions on in a generic computer environment. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a general purpose computer.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computer components claimed does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.  Moreover, the recitation of generic devices to collect data, output data, and store data amount to insignificant extra solution activity, which are again merely recited at a high level of generality by reciting a generic device preceded by an intended use and in conjunction with a result to be achieved, with no technical detail defining the underlying structure or rules for automating the process which were previously not capable of being performed by computers.  The use of a double-window or multi-window screen merely defines the claimed judicial exception in the context of a general purpose computer screen, by replacing what is otherwise capable of being performed by a person through mental steps using pen and paper to convey information, and thus is insignificant post solution activity.  The statement defining some intended benefit of the claimed system does not further define the claimed invention in any meaningful terms because it merely states a desired result (i.e., provide data support for the following execution of unit functions) without any detail how that is achieved.  Therefore, the claims are directed to an abstract idea.
STEP 2B = NO: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as explained with respect to Step 2A Prong Two, defining the steps as being executed by various units of an Internet based system is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The additional elements related to the computer-implemented units are disclosed in the specification in a manner that indicates that it is sufficiently well-known that the specification does not need to describe the particulars of such additional elements, including with respect to modifying the mutable story elements, to satisfy 35 U.S.C. § 112(a) because again they are recited in a generic manner in conjunction with a result to be achieved.  Moreover, implementing the collection of information using the claimed devices and presentation of information using a screen as claimed merely limits the abstract idea (mental steps and mathematical calculations) to a field of use, with no actual technical detail defining how these results are achieved.  The implementation by these additional elements is merely automation of manual processes which the courts have held there to be insufficient evidence of an improvement to computer-functionality.  see Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017)(using a generic computer to process an application for financing a purchase) or LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential)( peeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application).   Additionally, the storage of information, as claimed, has been held to constitute well-known, routine and conventional functions of a general purpose computer.  see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Storing and retrieving information in memory).  And collecting, analyzing, and displaying the results of the analysis, similar to what is claimed by the various generic component of the present claims, has been held to by insignificant extra-solution activity.  see Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)( Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display). Therefore, the claims are not directed to significantly more than the abstract idea.
Therefore, claims 1-14 are not directed to patent eligible subject matter.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES B HULL/Primary Examiner, Art Unit 3715